DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (claims 1-26 and 28-48) and Species E (Figs. 6 and 8-11) without traverse in the reply filed on April 07, 2022 is acknowledged.
Figs. 1-5 and 7 have been withdrawn by the Applicant as being drawn to non-elected Species A/B/C/D/F.
	Claims 19, 25-26, and 28-48 have been withdrawn by Applicant from further consideration pursuant to 37 CFR 1.142(b)as being drawn to non-elected Species A/B/C/D/F, there being no allowable generic or linking claim. And claims 27 and 49-51 are cancelled by the Applicant as being drawn to non-elected Inventions II and III.
	Claim 3 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) by Examiner as being drawn to non-elected Species C. Fig. 3 of Species C appears to be the only figure that shows the removeable panels, there being no allowable generic or linking claim.
Accordingly, claims 1-26 and 28-48 are pending in the application and an action on the merits follows regarding claims 1-2, 4-18 and 20-24.
Claim Objections
Claim 10 is objected to because of the following informalities:
	Regarding Claim 10, line 1, should recite, “The blanket of claim 1, the blanket having a weight between 0.5 pounds and 2.5 pounds.”
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-8, 12, 18, and 24 (and claims 4-5, 9-11, 13-17, and 19-23 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1, is indefinite as it recites “an array of a plurality of weighted subpanels”. It is unclear if there are multiple collections of pluralities of weighted subpanels or just one plurality of weighted subpanels. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “
Independent Claim 1, is indefinite as it recites “the array is coextensive with and connected to at least a portion of the front panel outer surface”. It is unclear if it is the array of subpanels or the plurality of subpanels that are connected to the front panel outer surface. Further it is unclear if it is the array of subpanels or the plurality of subpanels that are coextensive to the front panel outer surface. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “the plurality of weighted subpanels [is] are coextensive with and connected to at least a portion of the front panel outer surface”.
Independent Claim 1 recites the limitation "the front panel outer surface" in line 5. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites, “a front panel comprising an outer surface” but not “a front panel outer surface.” Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “the 
Claims 2 and 12 recite the limitation "each weighted subpanel " in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites, “an array of plurality of weighted subpanels” but not “each/a weighted subpanel.” Further, it is unclear if the weighted subpanels are individual or part of the plurality of weighted subpanels, as described in Claim 1. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “each weighted subpanel of the plurality of weighted subpanels”.
Claim 6, is indefinite as it recites “the array of weighted subpanels is coextensive with at least 90% of the front panel outer surface”. It is unclear if it is the array of weighted subpanels or the plurality of subpanels that are coextensive to 90% of the front panel outer surface. Further, it is unclear how the weighted subpanels can be at least 90% coextensive with the front panel outer surface, since the word “coextensive” means “having the same spatial or temporal scope or boundaries” therefore the subpanels would have to cover the same area. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “the plurality of weighted subpanels is coextensive with at least 90% of the the outer surface of the front panel”.
Claim 7 recites the limitation "the weights" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites, “an array of plurality of weighted subpanels” but not “a weight.” Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “the plurality of weighted subpanels”.
Claim 8 recites the limitation "the garment" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites, “a wearable blanket having the form of a garment” but not “a garment.” Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “the wearable blanket”.
Claim 18 recites the limitation "the array of weighted subpanels" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites, “an array of a plurality of weight subpanels” but not “an array of weight subpanels.” Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “each of the array of the plurality of weight subpanels”.
Claim 24 recites the limitation "the bottom" in line 1. There is insufficient antecedent basis for this limitation in the claim. There is no “a bottom” recited previously in the claim or in claim 1. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “[the] a bottom”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 11, 13-15, and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krawchuk US 20160128392.
Regarding Independent Claim 1, Krawchuk discloses a wearable weighted blanket having the form of a garment including a neck opening (Figs. 6A-8D), the blanket comprising: a front panel (Fig. 6A, #210) comprising an outer surface (Krawchuk Annotated Fig. 6E; ¶0128-0131); and an array of a plurality of weighted subpanels (Fig. 6A, #160; ¶0128-0131), wherein the array is coextensive with and connected to at least a portion of the front panel outer surface (Fig. 6A, #160; ¶0128-0131).  
Regarding Claim 2, Krawchuk discloses the blanket of claim 1, wherein each weighted subpanel comprises a pouch independently holding a weighted material (¶0128-0129).  
Regarding Claim 6, Krawchuk discloses the blanket of claim 1, wherein the array of weighted subpanels is coextensive with at least 90% of the front panel outer surface (Fig. 6A).  
Regarding Claim 7, Krawchuk discloses the blanket of claim 1, wherein the weights of the weighted subpanels are substantially equal (¶0140).  
Regarding Claim 8, Krawchuk discloses the blanket of claim 1, wherein the weights of the weighted subpanels located in an abdominal region (Fig. 8B shows the circular abdominal pressure region) of the garment are greater than the weights of the weighted subpanels located outside of the abdominal region (Fig. 8B).  
Regarding Claim 11, Krawchuk discloses the blanket of claim 1, wherein the array of weighted subpanels has a checkerboard or tiled diamond configuration (Fig. 6A).  
Regarding Claim 13, Krawchuk discloses the blanket of claim 1, wherein the front panel further comprises a zippered opening extending downward from the garment neck opening (Fig. 6A; ¶0115).  
Regarding Claim 14, Krawchuk discloses the blanket of claim 13, wherein the zippered opening comprises a two-way dual zipper (¶0115).  
Regarding Claim 15, Krawchuk discloses the blanket of claim 13, wherein the front panel further comprises a flap (Krawchuk Annotated Figure) configured to conceal at least a portion of the zippered opening (Krawchuk Annotated Figure).  
Regarding Claim 20, Krawchuk discloses the blanket of claim 1, wherein the garment further includes arm openings (Fig. 3A, #180, Fig. 6A, #140 & ¶0133).
Regarding Claim 21, Krawchuk discloses the blanket of claim 1, wherein the garment further includes one or more wings (Fig. 3A, #140).
Regarding Claim 22, Krawchuk discloses the blanket of claim 21, wherein the garment comprises at least a portion of each of the one or more wings comprises hooks (Fig. 3A, #185) configured for a hook and loop fastening system (¶0121).  
Regarding Claim 23, Krawchuk discloses the blanket of claim 21, wherein the one or more wings are replaceably detachable from the garment (Fig. 3A; ¶0121).  
Regarding Claim 24, Krawchuk discloses the blanket of claim 1, wherein the bottom of the garment is enclosed to form a leg pouch (Fig. 6A, #135; ¶0110).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krawchuk as applied to claims 1-2 above, and further in view of Gangan US 20120284922.
Regarding Claim 4, Krawchuk discloses the blanket of claim 2, wherein the blanket has the weighted material (¶0128-0129), but does not expressly disclose the weighted material comprises glass beads, plastic beads, a polymeric gel, silicone, or a combination thereof.
Gangan discloses a wearable infant blanket with weighted pressure accessories (¶0023; Fig. 2, #130-1/130-2) with a weighted material (¶0028) wherein the weighted material comprises glass beads, plastic beads, a polymeric gel, silicone, or a combination thereof (¶0007, ¶0027).
Both Krawchuk and Gangan teach analogous inventions in the art of swaddling garments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Krawchuk with the teachings of Gangan such that the weighted material would be plastic beads as there can be an, “increase [in] the pressure sensation from gravitational pull on the weighted material therein” upon the infant wearing the garment, thus keeping the garment in place while soothing the infant (Gangan ¶0023).
Regarding Claim 5, Krawchuk discloses the blanket of claim 1, wherein each weighted subpanel is separated from adjacent subpanels of the array (¶0133), but does not expressly disclose that the subpanels are separated by a sewn, stitched, or bonded border.
Gangan discloses a wearable infant blanket with weighted pressure accessories (¶0023; Fig. 2, #130-1/130-2) with a weighted material (¶0028) housed in subpanels (Fig. 3, #130-1/2/3 & 130-11/12) that the subpanels are separated by a sewn, stitched, or bonded border (¶0023).
Both Krawchuk and Gangan teach analogous inventions in the art of swaddling garments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Krawchuk with the teachings of Gangan such that the weighted material would be in a subpanel with a sewn border so that the beads would not fall out of the subpanel and scatter, causing a mess and a hazardous environment for the infant.
Claims 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krawchuk as applied to claim 1 above.
Regarding Claim 9, Krawchuk discloses the blanket of claim 1, but does not expressly disclose wherein the weighted subpanels each independently have a weight between 0.5 ounces and 4 ounces. However, the weighted subpanels each independently have a weight between 0.5 ounces and 4 ounces is a results effective variable with the results being a change in the composition and size of the weighted subpanel itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the weighted subpanel the claimed weight between 0.5 ounces and 4 ounces, in order to give the weighted subpanel the proper weight to apply pressure for soothing an infant, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 10, Krawchuk discloses the blanket of claim 1, but does not expressly disclose the blanket having a weight between 0.5 pounds and 2.5 pounds. However, the blanket having a weight between 0.5 pounds and 2.5 pounds is a results effective variable with the results being a change in the composition and size of the blanket with weighted subpanels itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the blanket the claimed the weight between 0.5 pounds and 2.5 pounds, in order to give the blanket the proper weight to apply pressure for soothing an infant, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 12, Krawchuk discloses the blanket of claim 1, but does not expressly disclose that each weighted subpanel independently has a width between 0.5 inches and 1.5 inches. However, each weighted subpanel independently having a width between 0.5 inches and 1.5 inches is a results effective variable with the results being a change in the composition and size of the weighted subpanel itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the weighted subpanel the claimed width between 0.5 inches and 1.5 inches, in order to give the weighted subpanels the proper size to fit the weighted material, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krawchuk as applied to claims 1, 13, and 15 above, and further in view of Parker US 20180168240.
Regarding Claim 16, Krawchuk discloses the blanket of claim 15, wherein at least a portion of the flap comprises a fabric face opposite the zippered opening (Krawchuk Annotated Figure shows the flap covering/opposite the zippered opening; the flap is fabric, thus would have a fabric face that is not seen in the figures), but does not expressly disclose that at least a portion of the fabric face comprises loops configured for a hook and loop fastening system.  
Parker teaches an infant swaddle blanket with a zipper covering flap (Figs. 1-10, #102) with a fabric face (Fig. 4 shows the fabric face of the flap #401) wherein at least a portion (Fig. 4 shows the flap #410, ¶0021) of the fabric face comprises loops configured for a hook and loop fastening system (¶0021).
Both Krawchuck and Parker teach analogous inventions in the art of infant swaddling devices. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Krawchuk with the teachings of Parker such that a portion of the fabric face of the flap would have the loops side of a hook and loop system so that the cover flap could be secured to the garment so that the, “cover flap 401 can be used to safely hide or tuck sharp edges of a zipper” (Parker ¶0021).
Regarding Claim 17, Krawchuk discloses the blanket of claim 1, wherein the front panel comprises a multi-layer construction (Fig. 6D-6E; ¶0113) comprising: a fabric layer (Krawchuk Annotated Figure) forming the front panel outer surface (Fig. 6D, #210); a layer forming a front panel inner surface (Krawchuk Annotated Figure) opposite the front panel outer surface (Krawchuk Annotated Figure); and one or more padding layers between the fabric layer and the breathable layer (¶0133).
Krawchuk does not expressly disclose the layer forming the front panel inner surface is breathable.
Parker teaches an infant swaddle blanket with a breathable layer (¶0028-0029) forming a front panel inner surface (¶0029; Fig. 1, #100).
Both Krawchuck and Parker teach analogous inventions in the art of infant swaddling devices. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Krawchuk with the teachings of Parker such that there would be a breathable layer on the front panel inner surface to keep, “the baby relatively cool while wrapped in the transition wrap by wicking away sweat from the baby” (Parker ¶0029).
Regarding Claim 18, Krawchuk discloses the blanket of claim 17, wherein the array of weighted subpanels is between two layers of the multi-layer construction (Krawchuk Annotated Figure).

    PNG
    media_image1.png
    1069
    745
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blackburn US 20190069609 teaches a sleep suit
Barski US 20130139290 teaches a swaddle garment
Howard US 20060064794 teaches a weighted infant sleep suit
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732